                                                                                 1/9/2019

                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MONTANA

                                  BUTTE DIVISION

 UNITED STATES OF AMERICA

                             Plaintiff,                  No. CV 18-21-BU-SEH

 vs.
                                                         ORDER

 ESTATE OF VESTA FERN ANDERSON;
 SPENCER N. ANDERSON; and BAXTER
 RANCH HOLDINGS, LTD.,

                             Defendants.


       On August 16, 2018, the parties filed a joint Motion to Stay Proceedings. 1

On August 20, 2018, the Court granted the motion staying proceedings and

directed the parties to file a status report no later than January 14, 2019. 2

       On January 9, 2019, the parties filed their joint Status Report,3 requesting

the stay be extended further until May 10, 2019.



       1
           Doc.19.
       2
           Doc. 21.
       3
           Doc. 23.
      ORDERED:

      This case shall remain stayed until May 10, 2019, pending resolution of this

matter as described in the parties' Status Report.

      FURTHER ORDERED:

      The parties shall file a second joint status report no later than May 10, 2019,

regarding the resolution of this matter.

      DATED this    _f_iy    of January, 2019.




                                            ~~
                                            SAME.     HADDON                   \
                                              United States District Judge
